Exhibit 10.2

Notice of Grant of Award
and Award Agreement
Shoe Carnival, Inc.
ID: 35-1736614
7500 E. Columbia Street
Evansville, IN 47715



[Name]
[Address]
 
Award Number:
Plan:  2000 Stock Option and Incentive Plan, as amended (the "2000 Plan")
ID:
   



Effective [Grant Date] (the "Grant Date"), you have been granted a restricted
stock award (this "Award") of [Number of Shares] shares (the "Shares") of Shoe
Carnival, Inc. (the "Company") common stock, having a Market Value per Share of
$[             ] on the Grant Date.
The Shares are subject to the performance-based and time-based restrictions and
conditions set forth herein during the period from the Grant Date until such
Shares become vested and such performance-based and time-based restrictions and
conditions are satisfied (the "Restricted Period").  While the Shares will be
registered in your name and you will have the right to vote the Shares, they
will be held by the Company until the Restricted Period has expired. Any
dividends declared during the Restricted Period will be deferred and paid upon
vesting of the Shares. Upon the forfeiture of any Shares, any deferred dividends
on such Shares will also be forfeited and returned to the Company. The Shares
may not be sold, assigned, transferred, pledged, or otherwise encumbered until
the Restricted Period has expired.
As soon as practicable following the approval of the Company's audited results
for fiscal 2018 by the Audit Committee of the Company's Board of Directors, the
Compensation Committee shall determine whether and the extent to which the
performance measure set forth below has been satisfied and the number of Shares,
if any, that you have earned.  The date on which the Compensation Committee
makes its determination is hereinafter referred to as the "Determination Date."

 
Threshold
Target
Maximum
Cumulative Earnings Per Share (Fiscal 2017 and Fiscal 2018)
$[       ]
$[       ]
$[       ]
Number of Shares Vesting
[       ]
[       ]
[       ]

If the Company's fully diluted cumulative earnings per share for fiscal 2017 and
fiscal 2018 ("Actual EPS") equals or exceeds the maximum cumulative earnings per
share set forth above, two-thirds of the Shares will vest, and the Restricted
Period with respect to such Shares will expire, on March 31, 2019 (the "Initial
Vesting Date"), and the remaining one-third of the Shares will vest, and the
Restricted Period with respect to such Shares will expire, on March 31, 2020
(the "Final Vesting Date"), subject to your Continuous Service (as defined in
the 2000 Plan) through such date.  If the Company's Actual EPS is less than the
threshold cumulative earnings per share set forth above, all of the Shares will
be forfeited and returned to the Company on the Determination Date. If the
Company's Actual EPS falls between the threshold, target and maximum levels
specified in the table above, the number of Shares that will be earned, and the
number of Shares that will be forfeited and returned to the Company on the
Determination Date, will be interpolated.  Two-thirds of any Shares that are
earned based on the above table will vest, and the Restricted Period with
respect to such Shares will expire, on the Initial Vesting Date, and the
remaining one-third of such Shares will vest, and the Restricted Period with
respect to such Shares will expire, on the Final Vesting Date, subject to your
Continuous Service through such date.



--------------------------------------------------------------------------------

 
If you cease to maintain Continuous Service by reason of death or total or
partial disability prior to the expiration of the Restricted Period, the
Restricted Period with respect to the Ratable Portion of the Shares, as
determined in accordance with the 2000 Plan, will expire, and the Ratable
Portion of the Shares will vest and will not be forfeited, which Ratable Portion
will be determined on the later of the Determination Date or the date of your
death or total or partial disability, based on the Company's Actual EPS at the
end of fiscal 2018 and the portion of the Restricted Period that had elapsed
since the Grant Date on the date of such death or total or partial disability;
all of the non-Ratable Portion of the Shares will automatically be forfeited and
returned to the Company.
If you cease to maintain Continuous Service for any other reason, all Shares
that are unvested and remain subject to the Restricted Period described above at
the time of such termination of Continuous Service will automatically be
forfeited and returned to the Company. 
In the event of a Change in Control (as defined in the 2000 Plan):
(1)
If the Change in Control occurs prior to the Determination Date, the Company's
fully diluted cumulative earnings per share as of the effective time of the
Change in Control, with the threshold, target and maximum levels of fully
diluted cumulative earnings per share appropriately adjusted to reflect the
portion of fiscal 2017 and fiscal 2018 that has elapsed as of the effective time
of the Change in Control, will be used to determine the number of Shares that
will be converted to time-vesting Shares (the "Converted Award").



(a)
If and to the extent that this Converted Award is not continued, assumed or
replaced in connection with the Change in Control, the Restricted Period on all
Shares underlying the Converted Award will expire and all such Shares will
become fully vested.

(b)
If and to the extent that this Converted Award is continued, assumed or replaced
in connection with the Change in Control (with such adjustments as may be
required or permitted by the 2000 Plan), this Converted Award or replacement
therefor will remain outstanding and will vest subject to your Continuous
Service through the Restricted Period; provided, however, that if within 24
months after the Change in Control you cease to maintain Continuous Service due
to a termination by the Company without Cause or by you for Good Reason (each as
defined in your [Amended and Restated] Employment and Noncompetition Agreement
dated [                          ]), the Restricted Period on all Shares
underlying the Converted Award will expire and all such Shares will become fully
vested.



(2)
If the Change in Control occurs after the Determination Date but prior to the
Final Vesting Date, any Shares that remain unvested at the time of such Change
in Control will be treated the same as a Converted Award, as described in (1)(a)
and (b) above.



 
By your signature and the Company's signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
2000 Plan and the Award Agreement. A copy of the 2000 Plan has been provided or
otherwise made available to you and is incorporated herein by reference and made
a part of this document.
 



 
_________________________________________
Shoe Carnival, Inc.
 
_________________________________________
[Name of Award Recipient]
 
 
_________________________________________ 
Date
 
_________________________________________ 
Date


